NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               ANTHONY ARTEZ WHITMORE, Petitioner.

                         No. 1 CA-CR 21-0289 PRPC
                              FILED 11-16-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-002730-003
              The Honorable Frank W. Moskowitz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Anthony Artez Whitmore, Florence
Petitioner

Maricopa County Attorney’s Office, Phoenix
By Amanda Parker
Counsel for Respondent



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma, Chief Judge Kent E. Cattani and Judge
Paul J. McMurdie delivered the decision of the Court.
                            STATE v. WHITMORE
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Anthony Artez Whitmore seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is Whitmore’s
second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2